CASE ELSON ROTHER iS reP PAGS 4 OS

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ORDER

v. 86 19 Cr. 233 (LAK)
SIVENDRAN VETTIVETPILLAL,

Defendant.

 

 

WHEREAS defendant SIVENDRAN VETTIVETPILLAI has stated an intent to submit to
the jurisdiction of the Court and an intent to enter a plea of guilty pursuant to a plea agreement in
this case, and this Court has referred the initial appearance and change-of-plea proceedings to the
duty Magistrate Judge:

WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place
remotely, and the CARES Act and findings made by the Judicial Conference of the United States
and Chief Judge Colleen McMahon of the Southern District of New York allow for guilty pleas to
be taken by phone or videoconference, subject to certain findings made by the District Judge:

WHEREAS the Court understands that the duty Magistrate Judge shall conduct the
defendant’s initial appearance and change-of-plea proceeding by videoconference or by telephone
if, due to scheduling limitations, videoconference is not reasonably available, and that the
defendant has specifically requested that the proceeding occur remotely and consents to the same:

WHEREAS defendant SIVENDRAN VETTIVETPILLAE, through counsel, has indicated
that he desires to resolve this case expeditiously through a plea of guilty, and that as a result of
COVID and the defendants’ medical condition, an in person proceeding cannot be safely

conducted in person for the foreseeable future;
(ane 18-0053 AS pOCMer -1 LS CTPA FA 5 OS

THE COURT HEREBY FINDS that the defendant’s initial appearance and change-of-plea
proceeding cannot be further delayed without serious harm to the interests of justice because the
defendant SIVENDRAN VETTIVETPILLAI, through counsel, has indicated that he desires to
submit to the jurisdiction of the Court and to resolve this case expeditiously through a plea of
guilty, and that as a result of COVID and the defendant’s medical condition, an tn person
proceeding cannot be held for the foreseeable future. Accordingly, the plea may be taken in

Magistrates Court through videoconference or telephonic means.

SO ORDERED.

Dated: New York, New York { /
July 23, 2021 /

THE HONORABLE LEWIS A. KAPLAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
